DETAILED ACTION
Withdrawal of Finality of Last Office Action
Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1-3, 5, 7, 9-11, 15, 17, 18 and 20 are found to be allowable. See below for the objection of claim 19 and the 112, 2nd para. rejection for claim 8. 
Claims 16, 74 and 84 will be considered for allowance if the following issues are addressed:
Claim 16 comprises amino acid sequences without SEQ ID NOs and the Office suggests incorporating the appropriate sequence identifiers. Currently, the claim is not compliant to the sequence rules of the MPEP. 
Claim 74 comprises different polypeptides, such as “TP29”. The Office suggests incorporating the appropriate sequence identifiers for the polypeptides.  
Claims 23, 27 and 34 are withdrawn from consideration.

This application is in condition for allowance except for the following formal matters: 
Claim Objections-NEW
Claim 19 is objected to because of the following informalities:  claim 19 is directed to a polypeptide as depicted in figures as claimed. See MPEP2173.05(s) Reference to Figures or Tables.
Appropriate correction is required.
Claim Rejections - 35 USC § 112, para. 2-NEW
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
See claim 8 which comprises SEQ ID NOs in parentheses; for example, see “TP29 (SEQ ID NO: 94)” of line 3. It is not clear if the sequence set forth by SEQ ID NO: 94 is merely one example of many sequences of TP29. 
For clarity, the Office suggests amending the claim so that “TP29 (SEQ ID NO: 94)” is amended to ---TP29 as set forth by SEQ ID NO: 29--- for TP29 and the other T-cell epitope polypeptides of the claim.
Appropriate correction is required.

Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE S HORNING whose telephone number is (571)272-9036. The examiner can normally be reached M-F 9:30-5:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/MICHELLE S HORNING/Primary Examiner, Art Unit 1648